 



EXHIBIT 10.4
SEPARATION AND RELEASE AGREEMENT
     This Separation and Release Agreement (“Agreement”) is made by and between
PAR PHARMACEUTICAL COMPANIES, INC., and PAR PHARMACEUTICAL, INC. (collectively
referred to as “THE COMPANY”), and SHANKAR HARIHARAN (“EMPLOYEE”), a specified
employee of THE COMPANY. The Effective Date of this Agreement shall be as set
forth in Section 9 herein.
RECITALS
     A. For purposes of this Agreement, “THE COMPANY” means PAR PHARMACEUTICAL
COMPANIES, INC., and PAR PHARMACEUTICAL, INC., and each and any of their parent
and subsidiary corporations, affiliates, departments, divisions, and/or joint
ventures.
     B. EMPLOYEE has been employed by THE COMPANY as Executive Vice President
and Chief Scientific Officer.
     C. As a result of EMPLOYEE’s separation from THE COMPANY, and to fully and
finally resolve all issues concerning EMPLOYEE’s employment relationship with
THE COMPANY, THE COMPANY and EMPLOYEE have decided to enter into this Agreement.
          For and in consideration of the mutual promises and covenants in this
Agreement, the parties agree as follows:
OPERATIVE PROVISIONS
          1. Separation of Employment. THE COMPANY and EMPLOYEE agree that
EMPLOYEE shall separate from THE COMPANY effective at the end of business on
November 22, 2006 (“Separation Date”), such separation of employment with THE
COMPANY occurring pursuant to Section 3.2.5 of that certain Employment Agreement
dated as of May 28, 2004 by and between the parties (“Employment Agreement”).
All capitalized terms used herein without definition will have the same
respective meanings as provided in the Employment Agreement.
          2. Pay, Benefits and Stock Options Upon Separation.
               (a) Separation Pay. In accordance with Section 3.3.2 of the
Employment Agreement, EMPLOYEE is, on account of his separation from THE
COMPANY, entitled to severance in the amount of eight hundred forty-two thousand
dollars ($842,000.00), which severance shall be payable in six (6) installments
beginning in the seventh (7th) month after the Separation Date. The first
installment shall consist of a payment of four hundred ninety one thousand one
hundred sixty six dollars and seventy cents ($491,166.70), and shall be tendered
on the first payroll cycle of June 2007, and in each of the five (5) months
thereafter a payment of seventy thousand one hundred sixty six dollars and sixty
six cents ($70,166.66) shall be tendered at regular payroll cycles. All payments
shall be tendered in accordance with THE

1



--------------------------------------------------------------------------------



 



COMPANY’s regular payroll practices. The aforementioned payments shall be
subject to all appropriate federal and state withholding and employment taxes.
EMPLOYEE hereby agrees that he is entitled to no other payment from THE COMPANY
as the result of his separation or during the aforementioned period other than
as set forth herein.
               (b) Benefits/Termination. In accordance with Section 3.3.5 of the
Employment Agreement, on account of EMPLOYEE’s separation from THE COMPANY, THE
COMPANY shall, for a twenty-four (24) month period from the Separation Date,
maintain in effect for EMPLOYEE coverage under THE COMPANY’S life insurance,
medical, health and accident, and disability plans and programs in which
EMPLOYEE and his family were entitled to participate immediately prior to the
Separation Date; provided, that such benefits shall immediately terminate in the
event EMPLOYEE becomes eligible for comparable benefits coverage by a subsequent
employer prior to the expiration of the twenty-four (24) month period. Following
the termination of the twenty-four (24) month period, if EMPLOYEE is not
eligible for comparable benefits coverage as an employee rather than as a
dependent under another employer’s benefit program, EMPLOYEE will have the
opportunity to elect continuation coverage pursuant to COBRA and will then be
responsible for the execution of the COBRA continuation of coverage forms.
EMPLOYEE will also have the opportunity at the expiration of the twenty-four
(24) month period at EMPLOYEE’s expense to convert the life insurance policy
maintained by THE COMPANY on the life of EMPLOYEE to an individual policy to be
maintained by EMPLOYEE. All other benefits and allowances, except those in which
EMPLOYEE has vested rights under the terms of an employee benefit plan or as
otherwise provided herein, terminate as of the Separation Date.
               (c) Stock Options. The parties agree that, pursuant to
Section 2.3 of the Employment Agreement, EMPLOYEE has been granted options to
purchase 50,000 shares of THE COMPANY’s common stock. Of these, 37,500 options
are unvested. These unvested options shall vest pursuant to Section 3.3.6 of the
Employment Agreement and subject to all limitations and restrictions identified
therein. EMPLOYEE agrees that, with the exception of those options granted
pursuant to Section 2.3 of the Employment Agreement, as identified in this
Section 2(c), any other options to purchase shares of THE COMPANY’s common stock
shall expire as set forth in the 2004 Performance Equity Plan, Amended and
Restated as of May 24, 2005 and the applicable terms of the stock award
agreement(s).
               (d) Restricted Stock. The parties agree that, pursuant to
Section 2.3 of the Employment Agreement, EMPLOYEE has been granted 60,000 shares
of THE COMPANY’s restricted stock. Of these, 33,750 shares are unvested. These
unvested shares shall vest pursuant to Section 3.3.6 of the Employment Agreement
and subject to all limitations and restrictions identified therein. EMPLOYEE
agrees that, with the exception of those shares granted pursuant to Section 2.3
of the Employment Agreement, as identified in this Section 2(d), any other
restricted stock granted to EMPLOYEE shall expire as set forth in the 2004
Performance Equity Plan, Amended and Restated as of May 24, 2005 and the
applicable terms of the stock award agreement(s).
               (e) Unused Vacation. THE COMPANY shall, on the Separation Date,
pay EMPLOYEE for his unused vacation days, which THE COMPANY and EMPLOYEE agree
total twenty five and one-half (25.5) days.

2



--------------------------------------------------------------------------------



 



               (f) In accordance with the Employment Agreement, the payments and
benefits contained in Section 2(a)-(d) are contingent upon EMPLOYEE’s continued
compliance with Sections 4 and 5 of the Employment Agreement, as referenced in
Sections 6 through 18 herein.
          3. Earned Salary and Expenses. EMPLOYEE acknowledges and agrees that
he has been paid in full for all work performed (except for three (3) days
between November 19, 2007 and the Separation Date), and has received
reimbursement for all business expenses, and is entitled to no further payments
or bonuses from THE COMPANY whatsoever for services rendered or any other
reason, except as set forth herein. THE COMPANY agrees to pay EMPLOYEE for the
three (3) days referenced herein on the Separation Date.
          4. Consideration.
               (a) No Disparagement. THE COMPANY agrees to refrain from any
publication or any type of communication, oral or written, of a defamatory or
disparaging statement pertaining to EMPLOYEE. Nothing in this Section shall be
construed as prohibiting THE COMPANY from making any disclosures as required by
law or statute, including the release of such information as is required to be
disclosed by THE COMPANY in connection with any legal proceeding, filing with
the Securities and Exchange Commission (“SEC”) under the Securities Exchange Act
of 1934, or as otherwise required by law.
               (b) Sufficiency of Consideration/No Admission of Liability. The
parties agree that the consideration tendered to EMPLOYEE is good and sufficient
consideration for this Agreement, to the extent it imposes upon EMPLOYEE
obligations in addition to those contained in the Employment Agreement. EMPLOYEE
acknowledges that neither this Agreement, nor any consideration pursuant to this
Agreement, shall be taken or construed to be an admission or concession of any
kind with respect to alleged liability or alleged wrongdoing by THE COMPANY.
          5. Indemnification and Advancement of Legal Fees.
               (a) Mandatory Indemnification. In accordance with Section 5.1 of
THE COMPANY’s Bylaws, and as more definitively set forth therein, THE COMPANY
agrees to indemnify and hold harmless, to the fullest extent now or hereafter
permitted by applicable law, EMPLOYEE if he is, or is threatened to be made, a
party to or otherwise involved in any Proceeding, (as defined in the Bylaws), by
reason of the fact that EMPLOYEE is or was an Authorized Representative, (as
defined in the Bylaws), against all expenses (including attorneys’ fees and
disbursements), judgments, fines (including excise taxes and penalties) and
amounts paid in settlement actually and reasonably incurred by EMPLOYEE in
connection with such Proceeding, whether the basis of EMPLOYEE’s involvement in
the Proceeding is an alleged act or omission in EMPLOYEE’s capacity as an
Authorized Representative or in another capacity while serving in such capacity
or both.
               (b) Advancement of Expenses. In accordance with Section 5.2 of
THE COMPANY’s Bylaws, THE COMPANY shall promptly pay all expenses (including
attorneys’ fees and disbursements) actually and reasonably incurred by EMPLOYEE
in

3



--------------------------------------------------------------------------------



 



defending or appearing (otherwise than as a plaintiff) in any Proceeding in
advance of the final disposition of such Proceeding upon receipt of an
undertaking by or on behalf of EMPLOYEE to repay all amounts so advanced if it
shall ultimately be determined by a final, unappealable judicial decision that
EMPLOYEE is not entitled to be indemnified for such expenses under the Bylaws or
otherwise.
               (c) Permissive Indemnification and Advancement of Expenses. In
accordance with Section 5.3 of THE COMPANY’s Bylaws, THE COMPANY may, as
determined by the Board in its discretion, from time to time indemnify EMPLOYEE
if he is, or is threatened to be made, a party to or otherwise involved in any
Proceeding by reason of the fact that EMPLOYEE is or was an Authorized
Representative, against all expenses (including attorneys’ fees and
disbursements), judgments, fines (including excise taxes and penalties) and
amounts paid in settlement actually and reasonably incurred by EMPLOYEE in
connection with such Proceeding, whether the basis of EMPLOYEE’s involvement in
the Proceeding is an alleged act or omission in EMPLOYEE’s capacity as an
Authorized Representative or in another capacity while serving in such capacity
or both. THE COMPANY may, as determined by the Board in its discretion from time
to time, pay expenses actually and reasonably incurred by EMPLOYEE by reason of
EMPLOYEE’s involvement in such a Proceeding in advance of the final disposition
of the Proceeding.
          6. No Public Statements. EMPLOYEE and THE COMPANY represent and
warrant that they will refrain from making any public statement regarding
EMPLOYEE’s separation from THE COMPANY for ninety (90) days following the
Separation Date, absent written approval from the other. However, THE COMPANY is
permitted to make any disclosures regarding EMPLOYEE’s status or this agreement
as required by law or regulations, including release of such information or that
is required to be disclosed by THE COMPANY in its filings under the Securities
Exchange Act of 1934 with the Securities and Exchange Commission (“SEC”).
          7. General Release and Waiver of Claims.
               (a) Solely in connection with EMPLOYEE’s employment relationship
with THE COMPANY and in accordance with Section 3.3 of the Employment Agreement,
and in consideration of the additional promises and covenants made by THE
COMPANY in this Agreement, EMPLOYEE hereby knowingly and voluntarily
compromises, settles and releases THE COMPANY from any and all past, present, or
future claims, demands, obligations, or causes of action, whether based on tort,
contract, statutory or other theories of recovery for anything that has occurred
up to and including the date of EMPLOYEE’s execution of this Agreement. The
released claims include those EMPLOYEE may have or has against THE COMPANY, or
which may later accrue to or be acquired by EMPLOYEE against THE COMPANY and its
predecessors, successors in interest, assigns, parent and subsidiary
organizations, affiliates, and partners, and its past, present, and future
officers, directors, shareholders, agents, and employees, and their heirs and
assigns. EMPLOYEE specifically agrees to release and waive all claims for
wrongful termination and any claim for retaliation or discrimination in
employment under federal or state law or regulation including, but not limited
to, discrimination based on age, sex, race, disability, handicap, national
origin or any claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of

4



--------------------------------------------------------------------------------



 



1967, as amended by the Older Workers’ Benefits Protection Act (ADEA), the
Americans with Disabilities Act of 1990 (ADA), the New Jersey Law Against
Discrimination (LAD), the Consolidated Omnibus Budget Reconciliation Act
(COBRA), the Employee Retirement Income Security Act (ERISA), the Immigration
Reform and Control Act (IRCA), the Fair Labor Standards Act (FLSA), the
Conscientious Employee Protection Act (CEPA), the Family Medical Leave Act
(FMLA), the New Jersey Family Leave Act (NJFLA) and the New Jersey wage and hour
law. The release of claims agreed to herein specifically excludes any claims
relating to a breach of this Agreement.
          8. Covenant Not to Sue.
               (a) Each party represents and agrees that such party has not
filed any lawsuits or arbitrations against the other party, or filed or caused
to be filed any charges or complaints against the other party with any
municipal, state or federal agency charged with the enforcement of any law or
any self-regulatory organization. EMPLOYEE agrees, not inconsistent with EEOC
Enforcement Guidance or Non-Waivable Employee Rights Under EEOC-Enforced
Statutes dated April 11, 1997, and to the fullest extent permitted by laws, not
to sue or file a charge, complaint, grievance or demand for arbitration against
THE COMPANY in any claim, arbitration, suit, action, investigation or other
proceeding of any kind which relates to any matter that involved THE COMPANY,
and that occurred up, to and including the date of EMPLOYEE’s execution of this
Agreement, unless required to do so by court order, subpoena or other directive
by a court, administrative agency, arbitration panel or legislative body, or
unless required to enforce this Agreement. Nothing in this Agreement shall
prevent EMPLOYEE from (i) commencing an action or proceeding to enforce this
Agreement, or (ii) exercising EMPLOYEE’s right under the Older Workers Benefit
Protection Act of 1990 to challenge the validity of EMPLOYEE’s waiver of ADEA
claims set forth in this Agreement.
               (b) THE COMPANY represents that it is currently not aware of any
basis for any cause of action against EMPLOYEE relative to any matter that
involved THE COMPANY and that occurred up to and including the date of THE
COMPANY’s execution of this Agreement.
          9. Consideration and Revocation Periods: Effective Date. EMPLOYEE also
understands and acknowledges that the ADEA requires THE COMPANY to provide
EMPLOYEE with at least twenty one (21) calendar days to consider this Agreement
(“Consideration Period”) prior to its execution. EMPLOYEE also understands that
he is entitled to revoke this Agreement at any time during the seven (7) days
following EMPLOYEE’s execution of this Agreement (“Revocation Period”) by
notifying THE COMPANY in writing of his revocation. This Agreement shall become
effective on the day after the seven-day Revocation Period has expired unless
timely notice of EMPLOYEE’s revocation has been delivered to THE COMPANY (the
“Effective Date”).
          10. Return of Company Property. On his Separation Date, EMPLOYEE
agrees to comply with Section 4.17 of the Employment Agreement.
          11. Confidential Information. EMPLOYEE acknowledges that he will
comply with the confidentiality covenants contained in Section 4 of the
Employment Agreement.

5



--------------------------------------------------------------------------------



 



          12. Covenants Not to Solicit.
               (a) Covenant Not To Solicit Suppliers and Others. EMPLOYEE
acknowledges that he will comply with the nonsolicitation covenants contained in
Section 4.8 of the Employment Agreement.
               (b) Covenant Not To Hire or Solicit Employees. EMPLOYEE
acknowledges that he will comply with the nonsolicitation covenants contained in
Section 4.9 of the Employment Agreement. However, this covenant shall not be
applicable to hiring or offering to hire pursuant to a response to a general
advertisement by a subsequent employer with which EMPLOYEE is affiliated, so
long as these methods are not utilized to solicit or attract COMPANY employees
only or to target COMPANY employees.
          13. Covenant Not to Compete. EMPLOYEE acknowledges that he will comply
with the covenants not to compete contained in Section 4.7 of the Employment
Agreement, as same is further defined by Section 4.7.1 of said Employment
Agreement.
          14. Confidentiality. EMPLOYEE agrees to keep both the existence and
the terms of this Agreement completely confidential, except that EMPLOYEE may
discuss this Agreement with EMPLOYEE’s family, attorney, accountant, or other
professional person who may assist EMPLOYEE in evaluating, reviewing, or
negotiating this Agreement, and as otherwise permitted or required under
applicable law. EMPLOYEE understands and agrees that his disclosure of the terms
of this Agreement contrary to the terms set forth herein will constitute a
breach of this Agreement; provided that EMPLOYEE may disclose his covenant not
to solicit set forth in Section 12 and his covenant not to compete set forth in
Section 13 to a successor employer or potential successor employer.
          15. No Disparagement. EMPLOYEE agrees to refrain from any publication
or any type of communication, oral or written, of a defamatory or disparaging
statement pertaining to THE COMPANY, its past, present and future officers,
agents, directors, supervisors, employees or representatives. Nothing in this
Section shall be construed as prohibiting EMPLOYEE from making any disclosures
as required by law or statute, including the release of such information as is
required to be disclosed by EMPLOYEE in connection with any legal proceeding, or
as otherwise required by law.
          16. Technology, Products and Inventions. EMPLOYEE shall comply with
Sections 4.3, 4.5, and 4.14 of the Employment Agreement with regard to
Intellectual Property, research and development, and the like, as well as
copyright and property rights thereto.
          17. Disclosure of Information. EMPLOYEE represents and warrants that
he is not aware of any material non-public information concerning THE COMPANY,
its business or its affiliates that he has not disclosed to the Board of
Directors of THE COMPANY prior to the date of this Agreement or that is required
to be disclosed by THE COMPANY in its filings under the Securities Exchange Act
of 1934 with the Securities and Exchange Commission (“SEC”) and that has not
been so disclosed.

6



--------------------------------------------------------------------------------



 



          18. Cooperation. EMPLOYEE and THE COMPANY acknowledge that each will
comply with his or its respective obligations pursuant to the cooperation
covenants contained Section 4.16 of the Employment Agreement.
          19. Injunctive Relief. As set forth in Section 4.18 of the Employment
Agreement, EMPLOYEE acknowledges that his failure to abide by Sections 6 and 10
through 18 of this Agreement, and their counterparts in the Employment Agreement
(as well as any other paragraph in the Employment Agreement which is the subject
of Paragraph 4.18 therein), will result in immediate and irreparable damage to
THE COMPANY and will entitle THE COMPANY to injunctive relief from a court
having appropriate jurisdiction.
          20. Securities Exchange Act Reporting. THE COMPANY shall assist the
EMPLOYEE in the preparation and filing of his final reports for the year 2006 as
an officer of THE COMPANY under Section 16 of the Securities Exchange Act of
1934, as amended.
          21. Representation by Attorney. EMPLOYEE acknowledges that he has been
given the opportunity to be represented by independent counsel in reviewing this
Agreement, and that EMPLOYEE understands the provisions of this Agreement and
knowingly and voluntarily agrees to be bound by them.
          22. No Reliance Upon Representations. EMPLOYEE hereby represents and
acknowledges that in executing this Agreement, EMPLOYEE does not rely and has
not relied upon any representation or statement made by THE COMPANY or by any of
THE COMPANY’s past or present agents, representatives, employees or attorneys
with regard to the subject matter, basis or effect of this Agreement other than
as set forth in this Agreement.
          23. Tax Advice.
               (a) THE COMPANY makes no representations regarding the federal or
state tax consequences of the payments or benefits referred to above and
provided for herein, and shall not be responsible for any tax liability,
interest or penalty including but not limited to those which may arise under
Internal Revenue Service Code Section 409A, incurred by EMPLOYEE which in any
way arises out of or is related to said payments or benefits. With the exception
of the regular payroll deductions for federal and state withholding and
employment taxes, EMPLOYEE agrees that it shall be his sole responsibility to
pay any amount that may be due and owing as federal or state taxes, interest and
penalties, including but not limited to those which may arise under Internal
Revenue Service Code Section 409A, arising out of the payments or benefits
provided for herein.
               (b) EMPLOYEE agrees and understands that he is not relying upon
THE COMPANY or its counsel for any tax advice regarding the tax treatment of the
payments made or benefits received pursuant to this Agreement, and EMPLOYEE
agrees that he is responsible for determining the tax consequences of all such
payments and benefits hereunder, including but not limited to those which may
arise under Internal Revenue Service Code Section 409A, and for paying taxes, if
any, that he may owe with respect to such payments or benefits.

7



--------------------------------------------------------------------------------



 



          24. Employment Agreement. The parties acknowledge and agree that all
pertinent terms of the Employment Agreement shall remain in full force and
effect and are enforceable, to the extent any such terms therein survive or
govern the period after the Term of that Employment Agreement and have not been
specifically modified by this Agreement. The event of revocation of this
Separation and Release Agreement in accordance with Section 9 herein in no way
affects the validity or enforceability of the Employment Agreement; and in the
event of revocation, to the extent any pertinent terms of this Agreement
reiterate or confirm the terms of the Employment Agreement, the Employment
Agreement shall govern.
          25. Entire Agreement. When read in conjunction with the Employment
Agreement, this Agreement constitutes the entire Agreement between the parties
relating to EMPLOYEE’s separation from and release of employment-related claims
against THE COMPANY, and it shall not be modified except in writing signed by
the party to be bound. In the event of any conflict between this Agreement and
the Employment Agreement, this Agreement shall control.
          26. Severability. If a court finds any provision of this Agreement
invalid or unenforceable as applied to any circumstance, the remainder of this
Agreement and the application of such provision shall be interpreted so as best
to effect the intent of the parties hereto. The parties further agree to replace
any such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business, or other purposes of the void or unenforceable provision.
          27. Governing Law and Jurisdiction. EMPLOYEE and THE COMPANY agree
that the governing law and jurisdiction sections of the Employment Agreement
(Sections 5.6 and 5.11) apply to this Agreement and the Employment Agreement.
          28. Survival of Terms. EMPLOYEE understands and agrees that the terms
set out in this Agreement, including the confidentiality, non-compete and
non-solicitation provisions, shall survive the signing of this Agreement and the
receipt of benefits thereunder.
          29. Construction. The terms and language of this Agreement are the
result of arm’s length negotiations between both parties hereto and their
attorneys. Consequently, there shall be no presumption that any ambiguity in
this Agreement should be resolved in favor of one party and against another. Any
controversy concerning the construction of this Agreement shall be decided
neutrally without regard to authorship.
          30. Copies. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.

8



--------------------------------------------------------------------------------



 



     EMPLOYEE AGREES THAT: (1) HE HAS FULLY READ THIS AGREEMENT; (2) HE HAS
TAKEN THE TIME NECESSARY TO REVIEW COMPLETELY AND FULLY UNDERSTAND THIS
AGREEMENT; AND (3) HE FULLY UNDERSTANDS THIS AGREEMENT, ACCEPTS IT, AGREES TO
IT, AND AGREES THAT IT IS FULLY BINDING UPON HIM FOR ALL PURPOSES.

            EMPLOYEE
      /s/ Shankar Harihan       SHANKAR HARIHARAN           

Sworn and subscribed before me this
29 day of November, 2006
/s/ Merrye E. Siegel
Notary Public
Merrye E. Siegel
Notary Public of State of New York
No. 4900619
Qualified in Suffolk County
Commission Expires 08-09-2009

            PAR PHARMACEUTICAL COMPANIES, INC.
      /s/ Patrick G. LePore       By:  Patrick G. LePore       President and
C.E.O.        PAR PHARMACEUTICAL, INC.
      /s/ Gerard A. Martino       By:  Gerard A. Martino       Executive Vice
President and Chief Financial Officer     

9